[29953 600F%0

é

nn atest CAR BUAE

North Elmore, Park Ridge, Illinois, for und in Forty wea! 1604047 Fee: $40.00
consideration of TEN DOLLARS ($10.00), in Cook County Resno’ ase Fee:810.00
hand psid, and other good and valuable consider- Date: 08/28/2052 11:08 aM Pg. 1 ot 2
ation, CONVEYS and WARRANTS to

Natalja Vilddunlene, a married woman, of 208
North Dee Road, Park Ridge, Minais, the foliow-
ing described Real Estate situated in the County of
Cook, in the State of Iinois, to wit:

LEGAL DESCRIPTION ATTACHED HERETO

AND MADE A FART HEREOF

SUBJECT TO: general real estate taxes not due and payable at the time of closing: covenants, conditions restrictions of record;
building Hnes and easements, if any

j | ye
Address of Real Estate: 3224 North Ortewa Avenue, Chicago, Illinois, 60634
Permanent Real Estate Index Number. 12-24«330-022-0000

DATED this 2“ dey of February, 2012 Den AL
ROE

PHYLLIS LAR

THIS IS NOT HOMESTEAD PROPERTY

State of ______Illingis_ ___)
}
County of ____ Cork)

L, the undersigned, 2 Notary Public in and for seid County, in the State aforesaid, DO HEREBY CERTIFY that Phylits
LaRoe, personally known to me to be the same person whose name is subscribed to the foregoing instrument, appeared before me this
day in person, and acknowledged that she signed, sealed and delivered the said instrument as her free and vohimtary ect, for the uses

$5.

     
 
  

    

   

      
    

 

on PP in set forth, including release and waiver of the right of homestead.
: OFFI ns ‘ . isthe rattan, <
Given uneer my han ERS ema al, this 208 day of Feb “on.
¢ NOTARY . . ; tY ) 5 .
be MY COMMESSON D9 Se nHO § Mt. wh Z£ ¢ acts t

DPRES THAIS

i

NOTARY PUBLIC

 

THIS INSTRUMENT PREPARED BY: Robert G. Guzaldo & Associates, Lid., 6650 North Northwest Highway, Suite 300,
Chicago, Hlinais 60631; 773/467-0800

AFTER RECORDING, MAIL TO: SEND SUBSEQUENT TAX BILLS TO:
Petricia Pascual, Esq. Watalje Vildziuniene

6650 North Northwest Highway 3224 North Ottewe Avenue

Suite 306 Chicago, Tilinois 60634

Chicego, Hlinois 60631 on
Attomeys’ Title Guaranty Fund, Inc.

1S. Wacker Dr. STE 2400
Chicago, IL 60606-4650 P
Atin:Search Department s

  
12116040470 Page. 2 cf 2

. LEGAL DESCRIPTION

LOT 15, IN BLOCK 8, IN GAUNTLETT, FEUERORN AND KLODE'S BELMONT FECES oo Or A sa 40
SUBDIVISION OF THE EAST 4 OF THE EAST » OF THE SOUTHWEST FRACTIONAL ANGI , TOWNS
NORTH RANGE (2, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY,

Address of Real Estate: 3224 North Ottawa Avenue, Chicago, Miineis 60634

Permanect Rea! Estnte Index Number: 12-24-330-022-0000

 

REAL ESTATE TRANSFER 06/06/2012
SE COOK 597.50
© fs ILLINOIS: 5195.00
ae TOTAL: $292.50

 

 

¥2-24-330-022-0000 | 2012040160 1082 | NLOED

 

  

REAL ESTATE TRANSFER 04/06/2012
=" CHICAGO: $1,462.56

CTA: $585.00

TOTAL: $2,047.50

 

12-24-330-022-000%) | 2012040 1601082 | PTUP2M

Warranty Deed
IRDIVIDUAL TO eDTVIBDUAL
3224 North Ottawa Avenue
Chicago, Ibmois 60634
Phyllis LaRoe
to
Natalja Vildziumienc

 

 

 

 

 

gu LNT EEN TPE OO PNT TOME ESTED OTE TOS ATT FTO STEED TE
/LO25 BOOCAAS

L WARRANTY DEED

|B yuemve manne AQUI

North Elmore Avenue, Park Ridge, [ilinois, for
Doct: 1228004070 Fee: $40.00

and in consideration of TEN DOLLARS ($10.00), Eugene “Gene” Moore RHGP Fee-870 00
in hand paid, and other good and valuable consi¢- Gook County Recorder of Deeds
Date: 10/15/2012 10:26 AM Pg: i of2

eration, CONVEYS and WARRANTS to Natalja
Vildziuniene of 208 North Dee Road, Park Ridge,

“Yilinois, the following described Real Estate situ-

ated in the County of Cook, in the State of Illinois,
to wit:
LEGAL DESCRIPTION ATTACHED HERETO

AND MADE A PART HEREOF
SUBJECT TO: general real estate taxes not due and payable at the time of closing; covenants, conditions restrictions of record;
building lines and easements, if any

THIS IS NOT HOMESTEAD PROPERTY

Address of Real Estate: 3543 North Plainfield Avenue, Chicago, illinois, 60634
Permanent Real Estate Index Number: 12-23-402-011-0006
DATED this 14th day of June, 2612

PHYLLIS(LAROE

State of Hingis }
}

County of Cook }

I, the undersigned, a Notary Public in and for said County, in the State aforesaid, DC HEREBY CERTIFY thatPhyHis
LaRoe, personally known to me to be the same person whose name is subscribed to the foregoing instrument, appeared before me this
day in person, and acknowledged that she signed, sealed and delivered the said instrument as her free and voluntary act, for the uses

and purposes therein set forth, including release and waiver of the right of homestead.

58.

Given under my hand and official seal, this 14th day of June, 2012.
“a _ &
2 oD
LEA PROC Cm.”
NOTARY PUBLIC

THIS INSTRUMENT PREPARED BY: Robert G. Guzaido & Associates, Lid, 6650 North Northwest Highway, Suite 300,
Chicago, Illinois 60631; 773/467-0800

 

AFTER RECORDING, MAIL TO: SEND SUBSEQUENT TAX BELLS TO: S —i.
Patricia Pascual, Esq. Natalja Vildziuniene >» p
6650 North Northwest Highway 3543 North Plainfield Avenue
Suite 300 Chicage, Illinois 60634 S
Chicago, Hlinois 60631 S Cc
Attomeys’ Title Guaranty Fund, Inc, nee '
1S. Wacker Dr., STE 2490 ORR Seay N

  
 

Chicago, IL 60606-4650 NOTARY PUBLIC STAC Run

Atin:Search Department § _ HY COMMISSION EXPRES. 1/19/13

 

 
 
dae dee bol et bet Ee Ne wa Be ts ee EE ke

ro LEGAL DESCRIPTION

*

-

LOT 12 IN BLOCK 2 IN GEORGE GAUNLETT'S FOREST DRIVE SUBDIVISION IN THE WEST HALF OF FRACTIONAL
SOUTHEAST QUARTER NORTH OF THE INDIAN BOUNDARY LINE OF FRACTIONAL SECTION 23, TOWNSHIP 40
NORTH, RANGE 12 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOE.

Address of Real Estate: 3543 North Plainfield Avenue, Chicago, Illinois 60634

Permanent Real Estate Index Number: 12-23-402-011-0000

REAL ESTATE TRANSFER 99/14/2012
< CHICAGO: $1,462.50
CTA: $585.00
TOTAL: $2,047.50

12-23-402-01 1-000 1 2012080 1603018 | JTNS72

 
 

 

REAL ESTATE TRANSFER ag4/2o012
: i, COOK $97.50
a LLINGHS: $195.00

TOTAL: $292.50

42-23-402-01 1-0000 | 2012060 1603018 | WZELZY

   

 

Warranty Deed
INDIVIDUAL TO INDIVIDUAL
3543 North Plainfield Avenue
Chicago, lilinois 60631
Phyllis LaRoe
to
Natalia Vildziuniene

 

 

 

 

 

 
tn

. 4902450022 Fee: $42.00
Pook A, Yarorough AHSP Fee:$10.00

This Document Was Prepared by: , Sook County Recorder of Deeds
VIOLET CLACCIA ‘ Date: G1/24/2013 02:00 PM Pg: 1 of2

After Recording Please Return to:
KEVIN P. LA ROE

431 ELMORE AVENUE

PARK RIDGE, ILLINOIS 60068

WARRANTY DEED

WARRANTY DEED, made this thirtieth day of April, 2012 by Natalja Vildzinnieoe, of the City of Park Ridge and County of
Cook, unto Natalja Vildzimiene and Kevin P. La Roe, whose mailing address is: 411 Elmore Avenue, Park Ridge, [inois.

THE GRANTOR, for and in consideration of the sum of ten dollars (10.00), the receipt and sufficiency of which is bereby
acknowledged and received, and for other good and valuable consideration, does hereby prant, bargain, sel] and convey unto
the grantee his/her heirs and assigns, the following described premises located in the County of Cook, State of

Linois, described as follows:

LOT 15 IN BLOCK 8, IN GAUNTLETT, FEURRORN AND KLODE’S BELMONT HEIGHTS ADDITION, BEING A
SUBDIVISION OF THE EAST 4 OF THE EAST

4 OF THE SOUTHWEST FRACTIONAL % SECTION 24, TOWNSHIP 40 NORTH RANGE 12, EAST OF THE THIRD
PRINCIPAL MERIDIAN, IN COOK COUNTY ILLINOIS .

Also known as street and number: 3224 North Ottawa Avenue, Chicago, Iilincis 60634
Parcel ID #12-24-330-022-0000

TO HAVE AND TO HOLD the said premises, with its appurtenances unto the said Grantee his/ner heirs and

assigns forever. Grantors covenant with the Grantee that the Grantors are now seized in fee simple absolute of said
premises; that the Grantors have full power to convey same; that the same is free from all encumbrances excepting
those set forth above; thet the Grantee shall enjoy the same without any lewful disturbance; that the Grantors will, on
dernand, execute and deliver to the Grantee, at the expense of the Grantors, any firther assurance of the same that
may be reasonably required, and, with the exceptions set forth above, that the Grantors warrant to the Greniee and
will defend for him/her all the said premises against every person lawfully claiming all or any interest in same, subject
to real property taxes eccrued by not yet due and payable and any other covenants, conditions, casements, rights of
way, laws and restrictions of record.

IN WI /HEREOF, the grantor bas executed this deed on the date set forth above,

   
     

 

 

STATE OF) ILLINOIS

COUNTY OF} COOK:

The foregoing instrument acknowledged before me, Violet Cizecia, a notary public in and for the state of TLLINOIS
onthe [2 day of 20 i Se -

Wimess my hand and official sca)

 

  

"abt Cuacece se
NOTARY PUBLIC OFFICIAL SEAL a
My commission expires on fie f3- ‘3

NOTARY. PUBLIC - STATE OF ILLINO!
(NOTARY SEAL] s

&

§

q

x MY COMMISSION EXPIRES:1133 2
4

 

 

 

Rar Fe Tia

 
Hen

eat: 1302450028 Fon se200
- Karan A. Yerprougn eersiy,
MOLET CAG nA Prepares Gook County Recast of Deeds

VIOLET CIACCIA rote: 01/24/2018 02:00 PM Pg: * of

Afier Recording Please Returh to-
KEVIN P, LA ROE
41] ELMORE AVENUE
PARK RIDGE, ILLINOIS 60068
WARRANTY DEED

WARRANTY DEED, made this seventeenth day of October, 2012 by Natalja Vildziuniene, of the City of Park Ridge and
County of Cook, unto Natalja Vildziuniene and Kevin P. La Roe, whose mailing address is: 41} Elmore Avenue, Park Ridge.
iHingis.

THE GRANTOR. for and in consideration of the sum of ten doiiars (16.00). the receipt and sufficiency of which is hereby
acknowledged and received, and for other good and valuable consideration, does hereby grant, bargain, seli and convey UrIto

the grantee his/her heirs and assigns, the following described premises located in the County of Cook, State of

Til

iinois, described as follows:

LOT 12 IN BLOCK 2. IN GEORGE GAUNTLETTS. FOREST DRIVE SUBDIVISION tS THE WEST HALF OF

FRAC TIONAL SOUTHEAST QUARTER NORTH OF THE (NDIAN BOUNDARY LINE OF FRACTIONAL SECTION
33, TOWNSHIP AG NORTH RANGE 12 EAST OF THE THIRD PRINCIPAL MERIDIAN, TN COOK COUNTY ILLINOIS.

Also known 2s street ang number. 3543 N. Plainfield Avenue. Chicago, (ineis 60634
Parcel ID #12-23-402-01 41-0000

TO HAVE AND TO HOLD the said premises, with ils appurtenances unto the said Grantee his‘her heirs and

assigns forever. Grantors covenant with the Grantee that the Grantors are Now seized in fee simple absolute of said
premises: that the Grantors have full power to convey same; that the same is free from all encumbrances excepting
thase set forth above: that the Grantee shal} enjoy the same without any lawful disturbance; that the Grantors will, on
demand, execute and deliver te the Grantte, at the expense of the Grantors, any further assurance of the same that

may be reasonably required, and, with the exceptions set forth above, that the Grantors warrant to the Grantee and

will deferd for him/her all the said premises against every person jawfully claiming al! or any interest in same, subject
19 real property taxes accrued by not yet due and payable and any other covenants, conditions, easements, rights of
way, laws and restrictions of record.

IN WITNESS WHEREOF, the grantor has executed this deed on the date set forth above.

 

STATE OF) ILLINOIS

COUNTY OF} COOK:
The foregoing instrument was acknowledged before me, Violet Ciaccia, a notary public in and for the state of ILLTNOIS
20

onthe |“ day of
Witness my hand and oF icial seal

  

 
  

 
    
        

5 (HATA. CE LALLL Our OFFICAL SEAL,
Q } OLET é
My commission expires oF _ if ~/3:/ s ROTARY PUBLIC STATE OF ILLINGIS

(NOTARY Seal) My canst EES IS

 
LEGAL DESCRIPTION

LOT 12 IN BLOCK 2 IN GEORGE GAUNLETT'S FOREST DRIVE SUBDIVISION IN THE WEST HALF OF FRACTIONAL
SOUTHEAST QUARTER NORTH OF THE INDIAN BOUNDARY LINE OF FRACTIONAL SECTION 23, TOWNSHIP 40
NORTH, RANGE 12 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

Address of Real Estate: 3543 North Plainfield Avenue, Chicago, Illinois 60631

Permanent Real Estate Index Number: 12-23-402-01 1-0000

Warranty Deed
INDIVIDUAL TO INDIVIDUAL
Chicago, [Hinois 60631
Phyllis LaRoe
to
Natalja Vildziuniene

3343 North Plainfield Avenue

 

 

 

 

 
